-Fish, C. J.
1. Where an indictment charged the accused with the offense of selling whisky without a license, in a given county, upon a named date, the State was not confined to proof of the commission of the offense upon the date named, but had the right to prove its commission, in such county, upon any day within two years prior to the finding of the indictment. Green v. State, 115 Ga. 254.
12. There was no error in refusing to sanction the petition for certiorari.

Judgment affirmed.


All the Justices concur.